Citation Nr: 1453416	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-17 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hyperlipidemia.

2.  Whether new and material evidence has been received to reopen a claim of service connection for osteoporosis.

3.  Whether new and material evidence has been received to reopen a claim of service connection for pneumoconiosis.

4.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

5.  Entitlement to service connection for Parkinson's disease.

6.  Entitlement to service connection for a cognitive disorder, to include memory deficit and attention disorder.

7.  Entitlement to service connection for a cervical spine disability.
8.  Entitlement to service connection for a bilateral shoulder disability.

9.  Entitlement to service connection for a bilateral hip disability.

10.  Entitlement to service connection for a bilateral knee disability.

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

13.  Entitlement to increases in the ratings for coronary artery disease (currently 30 percent prior to December 1 2011, and 10 percent from that date).

14.  Entitlement to a rating in excess of 10 percent for diabetes mellitus.

15.  Entitlement to a rating in excess of 10 percent for tinnitus.

16.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

17.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

18.  Entitlement to a compensable rating for bilateral hearing loss.

19.  Entitlement to a compensable rating for scars, status post coronary artery bypass graft.

20.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1962 to January 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  

The issues as to whether new and material evidence has been received to reopen claims of service connection for hyperlipidemia, osteoporosis, pneumoconiosis and hypertension; seeking service connection for Parkinson's disease, a cognitive disorder (to include memory deficit and attention disorder), a cervical spine disability, a bilateral shoulder disability, a bilateral hip disability, a bilateral knee disability, erectile dysfunction (ED), and a psychiatric disability (to include PTSD); seeking increased ratings for coronary artery disease and surgical scars, diabetes mellitus, tinnitus, peripheral neuropathy of both lower extremities, and bilateral hearing loss; and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.
FINDING OF FACT

During the August 2014 hearing before the undersigned, prior to the promulgation of a decision in the matter, the appellant stated that he wished to withdraw his appeal seeking rating for coronary artery disease in excess of 30 percent prior to December 1, 2011, and/or in excess of 10 percent from that date; there is no question of fact or law in this matter remaining for the Board to consider.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met as to the issue seeking increased ratings for coronary artery disease; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

At the August 2014 hearing before the undersigned, the Veteran expressed his intent to withdraw the appeal seeking increased ratings for coronary artery disease.  There is no allegation of error of fact or law consideration remaining for appellate as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.
ORDER

The appeal seeking increased ratings for coronary artery disease is dismissed.


REMAND

The Veteran seeks service connection for ED.  He argues that it is secondary to his service-connected diabetes mellitus and/or heart disease.  A December 2011 VA genitourinary examination found that the Veteran's ED is unrelated to his diabetes; the opinion did not whether the ED had been aggravated by diabetes.  It also did not address whether the ED was caused or aggravated by the Veteran's heart disease.  

The Veteran also claims service connection is warranted for a psychiatric disorder (to include PTSD).  In June 2010, VA made a determination that the Veteran had not provided sufficient information to corroborate his claimed stressors in-service.  At the August 2014 hearing before the undersigned, the Veteran testified that while he transporting materials to be used to build a bridge, he had to wait while a tank that had been burned could be pushed off the road.  He stated that he presumed there were dead Marines in the tank.  He added that there was shooting while he was waiting and he was "scared to death."  In addition, he argues he has a psychiatric disability that is secondary to a service-connected disabilities.  It does not appear that his "fear of hostile military or terrorist activity" (see 38 C.F.R. § 3.304(f)) or secondary service connection theories of entitlement have been considered.

A July 2013 rating decision granted the Veteran service connection for tinnitus, rated 10 percent; bilateral hearing loss, rated 0 percent; and scars, residuals of a coronary artery bypass graft, rated 0 percent.  In addition, the RO concluded new and material evidence had not been received to reopen claims of service connection for hyperlipidemia, osteoporosis and pneumoconiosis, and denied service connection for Parkinson's disease, a cognitive disorder (to include memory loss and attention disorder), and an increased rating for diabetes mellitus.  He submitted a notice of disagreement (NOD) with those denials the following month.
A June 2014 rating decision found new and material evidence had not been received to reopen a claim for service connection for hypertension; granted service connection for peripheral neuropathy of both lower extremities, rated 10 percent, each; denied service connection for a cervical spine disability, a bilateral shoulder disability, a bilateral hip disability and a bilateral knee disability; and denied entitlement to a TDIU rating.  The Veteran submitted a NOD with that decision later in June 2014.

A statement of the case (SOC) has not been issued regarding the matters addressed in the August 2013 and June 2014 NODs.  Where a SOC has not been provided following the timely filing of a NOD, a remand for issuance of a SOC is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC is issued, this claim will be before the Board only if the Veteran timely perfects an appeal in the matter.  

The case is REMANDED for the following:

1.  The AOJ should make a formal determination for the record whether the circumstances of the Veteran's arrange service were consistent with a fear of hostile action/terrorist activity.  The AOJ should arrange for a psychiatric evaluation of the Veteran to determine the nature and likely etiology of his current psychiatric disability, and specifically whether he has a diagnosis of PTSD based on fear of hostile military or terrorist activity and whether any current psychiatric disability was at least as likely as not (a 50% or greater probability) caused or aggravated (the opinion must address the concept of aggravation) by the Veteran's service-connected disabilities, to include diabetes mellitus and coronary artery disease.  The AOJ must advise the examiner of their determination regarding whether the Veteran's service placed him in circumstances consistent with a fear of hostile action.  

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.  If PTSD is not diagnosed, the examiner must identify the factors needed for such diagnosis that are not met.

2.  The AOJ should arrange for a genitourinary examination of the Veteran to determine the nature and likely etiology of his ED.  The examiner should opine whether it is at least as likely as not (a 50% or greater probability) that the ED was caused or aggravated (the opinion must address the concept of aggravation) by the Veteran's service-connected coronary artery disease or aggravated by his diabetes.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.  

3.  The AOJ should also issue an appropriate SOC addressing the issues on which the Veteran filed NODs in August 2013 and June 2014.  The appellant and his representative should be afforded opportunity to respond.  These issues should be returned to the Board only if the appellant submits a timely substantive appeal after the SOC is issued.

4.  The AOJ should then review the record and readjduciate the claims seeking service connection for a psychiatric disability and for ED.   If either remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


